DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The response filed 12/16/20 has been accepted and entered. Accordingly, claims 1-4, 7-9 and 14-17 are amended. 

Claim Interpretation
As a result of the amendment, the claims are no longer interpreted under 112(f). 

Claim Rejections - 35 USC § 112

The previous rejection of claims 1-19 are under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn as a result of the amendment. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous rejection of claims 1-19 are under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn as a result of the amendment. 
However, in view of newly added amendments, claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Specifically, independent claims 1, 7, 9 and 14 recite “wherein all parts of work travel required to complete work are not determined in advance” is indefinite for several reasons. First, “work travel required 
For example, the specification indicates “work travel” includes a state where “actual work” is not being carried out such that the term “work” in the context of the above limitation is unclear (i.e., ¶ 17). In addition, it is at least implied that all autonomous travel is work travel (Spec. ¶ 179 “autonomous travel (work travel)”, peripheral travel outside of the work area is identified both as work travel (i.e., FIG. 31 peripheral/ area to be worked) (¶ 175, “autonomous travel (work travel executed during the peripheral travel)”) and not as work travel (¶155 “harvesters 1 deviates from the work travel in the area CA to be worked and enters the outer peripheral area SA”)
Furthermore, it is unclear whether travel based on “state information” (i.e. claim 3) such as travel based on commands from a person, Mechanical factors such as refueling and unloading harvested crops, environmental factors such as changes in weather, human requests such as unanticipated commands to suspend the work, positional relationships and so on between the work vehicles (listed in Spec. ¶ 31) constitute “work travel” or “work travel required to complete work” since, for example, refueling (claim 16) and unloading a harvest crop (claim 15) may or may not be required to complete work depending on the situation. 
For example, independent claim 14 recites “determines a travel route for a work vehicle that travels autonomously while working in a work site . . . wherein all parts of work travel required to complete work are not determined in advance” wherein selection of travel route elements are part of the travel work route, in combination with claim 15 recites “select, from the travel route element set, a travel route element for guiding the work vehicle to a harvested crop unloading parking position” such that claims 14-15 include a stopped harvester that is unloading as a travel route while working such that it is unclear if stopping, parking or unloading are included in “work travel required to complete work”. 
This is further unclear since the specification appears to conflict with claims 14-15 whether unloading is part of “work travel” (i.e., Spec. ¶147 “work state . . . transports harvested crops . . . parked position . . . unload the harvested craps . . . departs from the travel route element”; 161 “deviate from the work travel in the area CA to be worked . . . for the purpose of unloading harvested crops or refueling”). 
In addition, the specification does not indicate what travel is or is not “required to complete work”. For example, the specification (¶140) discusses obstacle avoidance travel, but it is not clear whether this is “work travel” or “required to complete work”. The dependent claims are rejected at least on the basis of their dependency from a rejected claim. 
Claims 1-19 are rejected under 112(b) for at least an additional reason. Specifically, the limitation “wherein all parts of work travel required to complete work are not determined in advance” is indefinite since the term “in advance” is a relative term which depends on a chronological reference not included in the claims. For example, the claim fails to specify what “all parts of work travel required to complete work are not determined” in advance of. Is it in advance of a particular selection of a route element? In advance of work travel at a particular work site? In advance of completion of work travel? Or some other meaning? It is recommended to amend the claim language to clearly indicate what “all parts of work travel required to complete work are not determined” in advance of. 
Additionally, the term “parts of work travel” is further indefinite since the specification does not provide and definition for what is and what is not a “part” of work travel that is required to complete work and could refer to stopping, refueling, unloading, etc. as noted above. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0227561 to Hiramatsu et al. (“Hiramatsu”)
	With respect to claims 1 and 7, Hiramatsu discloses an autonomous work vehicle travel system that manages autonomous travel of a work vehicle that travels while working in a work site (¶12 “control section allows the work vehicle to autonomously travel along the route generated by the route generating section”), the system comprising: 
a satellite positioning module that outputs positioning data indicating a vehicle position of the work vehicle (¶84 “the autonomous travel work vehicle 1 receives signals from GPS satellites 37”) (i.e., 37, FIG. 1); and one or more processors programmed and/or configured to set an area to be worked in the work site (¶ 111 “an outer region of a work region HA where work is conducted with the autonomous travel work vehicle 1 and the travel work vehicle 100 or with the autonomous travel work vehicle 1 as illustrated in FIG. 5 is set”); 
calculate a travel route element set, the travel route element set being an aggregate of multiple travel route elements constituting a travel route covering the area to be worked, and store the travel route element set so as to be capable of readout (¶112 “a route R is automatically generated. The route R includes the work route Ra and the travel route Rb. The work route Ra is a route generated in the work region HA”) (claim 1 “a route generating section configured to generate a route of the body part in the travel region, wherein in the travel region stored in the memory section”); 
select, during travel of the work vehicle in a current travel route element1, a next travel route element, which is to be traveled after the travel is completed for the current travel route element, sequentially from the travel route element set (i.e., ¶¶ 217- 218, 211 “first travel end position Gr1 can be selected or if the travel work vehicle 100 is supposed to turn rightward on the headland HB, a second travel end position Gr2 can be selected.) (¶225 “autonomous travel work vehicle 1 is configured such that the work route generation device 150 sets the travel end position Gr”) (claim 6 “travel region specifying section configured to specify a travel region where the body part travels based on a plurality of selection 
cause the work vehicle to travel autonomously on the basis of the next travel route element and the vehicle position (claim 1 “control section configured to control travel of the body part and work by the work machine in the travel region . . . control section allows the work vehicle to autonomously travel along the route generated by the route generating section”). 
Under a first interpretation, the limitation “wherein all parts of work travel required to complete work are not determined in advance”, as best understood in view of the 112(b) rejection above, includes changing direction (Spec. ¶17 “encompass[es] travel executed to change directions midway through the work”);  all autonomous travel (Spec. ¶ 179 “autonomous travel (work travel)”), peripheral travel outside of the work area (Spec. i.e., FIG. 31 peripheral/ area to be worked) (Spec. ¶ 175, “autonomous travel (work travel executed during the peripheral travel)”), stopping, parking, or unloading a harvester (claims 14 and 15), movement for refueling (claims 14 and 16), travel based on “vehicle position of another work vehicle” (claims 14 and 17) travel based on commands from a person, Mechanical factors such as refueling and unloading harvested crops, environmental factors such as changes in weather, human requests such as unanticipated commands to suspend the work, positional relationships and so on between the work vehicles (listed in Spec. ¶ 31), and obstacle avoidance (Spec. ¶140). Under this interpretation Hiramatsu discloses “wherein all parts of work travel required to complete work are not determined in advance” (¶ 86 “obstacle sensor 41 is provided in the autonomous travel work vehicle 1, and is connected to the control section 30 so that contact with an obstacle can be avoided”) (¶¶ 85; 218 “The autonomous travel work vehicle 1 can be configured to update, in real time . . . and to change the travel end position Gr of the autonomous travel work vehicle 1 in accordance with the progress of the travel work vehicle 100 at any time”; 219; 221 “a work delay of the travel work vehicle 100 can be determined, the autonomous travel work vehicle 1 may be configured to change, if the travel work vehicle 100 detects a work delay”; 125 “travel end position Gr can be automatically updated in the middle of work by the work route generation device 150 in consideration of a travel position of the travel work vehicle 100, or alternatively, an operator can modify the setting as appropriate in the middle of work”).
sets an area on an outer peripheral side of the work site circled by the work vehicle as an outer peripheral area, and sets the inner side of the outer peripheral area as the area to be worked (¶ 103 “When new field setting is selected, as illustrated in FIG. 4, the tractor (the autonomous travel work vehicle 1) is positioned at a corner A of four corners in a field H, and a button "measurement start" is touched. Thereafter, the tractor is caused to travel along the outer periphery of the field H, and a field shape is registered. Subsequently, from the registered field shape, an operator registers corner positions A, B, C, and D and inflexion points to specify a field shape”) (FIG. 4) (¶ 111 “periphery setting is performed . . . side margins HC serving as non-work regions adjacent to the field periphery at the left and right sides of the field ”) (¶18 “the travel region includes a first region including a work route on which work is performed with the work machine and a second region not including a work region where work is performed with the work machine”)  
	With respect to claim 4, Hiramatsu discloses wherein multiple work vehicles are deployed in the work site, and the route element selecting unit selects the next travel route element from the travel route element set on the basis of the vehicle position of each work vehicle and the state information of each work vehicle (i.e., 1, 100, FIG. 6, 15-17) (¶107 “route generation setting mode, a selection screen for selecting a position at which the travel work vehicle 100 travels relative to the autonomous travel work vehicle 1 is displayed. That is, a positional relationship between the autonomous travel work vehicle 1 and the travel work vehicle 100 is set”) (¶113 “The work route Ra and the travel route Rb are generated for each of the autonomous travel work vehicle 1 and the travel work vehicle 100”). 
	With respect to claim 5, Hiramatsu discloses wherein the travel route element set is a parallel line set constituted by parallel lines that are parallel to each other and divide the area to be worked into rectangular shapes, and movement from one end of one travel route element to one end of another travel route element is executed through U-turn travel by the work vehicle (FIG. 5-6, 11, 14-16). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9 and 14 are rejected under 35 U.S.C. 102(a) (1) as anticipated by U.S. Patent Application Publication No. 20120209512 to Kujirai et al. (“Kujirai”).	
	With respect to claims 1, 7 and 14, Kujirai discloses an autonomous work vehicle travel system that manages autonomous travel of a work vehicle that travels while working in a work site (¶ 286 “path search unit 1616 searches for the optimal paths of the combine harvester”), the system comprising: 
a satellite positioning module that outputs positioning data indicating a vehicle position of the work vehicle (¶40 “position detection unit 107 can be implemented by, for example, a global positioning system (GPS)”); and one or more processors programmed and/or configured to: 
set an area to be worked in the work site (¶117 “map is thus built, constituting a matrix of meshed points for mapping the farming plot according to a consistent geometric distribution”)
 calculate a travel route element set, the travel route element set being an aggregate of multiple travel route elements constituting a travel route covering the area to be worked (¶¶ 118-119 “In a step 230, a three-dimensional meshed data map is determined from the meshed points 24 . . . This three-dimensional meshed data map is defined in Cartesian coordinates (X, Y, Z). The coordinates X, Y of a meshed point correspond to the geographical position of the meshed point (latitude and longitude typically)”), and 
store the travel route element set so as to be capable of readout (¶17 “node information table stored in a path network DB”) (115, FIG. 1 “Map DB”);
select, during travel of the work vehicle in a current travel route element, a next travel route element, which is to be traveled after the travel is completed for the current travel route element, sequentially from the travel route element set (¶ 286 “path search unit 1616 searches for the optimal 
cause the work vehicle to travel autonomously on the basis of the next travel route element and the vehicle position, wherein all parts of work travel required to complete work are not determined in advance (¶266 “server 1601 determines travel points reached by the combine harvester every fixed time interval as the destination points. In order to express the destination points on the path network, nodes may be generated at the destination points and determined as the destination points”) (¶¶ 270-272 “where the destination points arranged in traveling order of the combine harvester are each represented by a destination point k (k=1, 2, 3, . . . ), the server 1601 also generates links from the destination point k to the nearest nodes to a destination point k-1 and a destination point k+1 . . . [b]y the above-mentioned processing, the path network equivalent to that of FIG. 2 according to the first embodiment is generated ”) (FIG. 2 and 6) (¶105 “under a condition that at least one nearest node 201 is included, the path followed by traveling all the destination points within the group with the minimum travel cost is searched for. Accordingly, it is possible to maintain optimality of the travel paths and reduce the calculation amount of the search processing”) (¶  130 “All of the date files constituting a plot are then re-associated”) (¶ 150 “A grid, of predetermined mesh, is applied over the plot of land 1 (see FIG. 7A), and the flows measured inside each cell, the area of which is known, are added together. This method is called "Potential mapping") (¶ 107 “the geographical coordinates of this measuring point are shifted in accordance with the chosen difference, replacing the geographical coordinates of this measuring point by the geographical coordinates of the previous measuring point”).
	With respect to claim 9, Kujirai discloses a travel route generating device that generates a travel route for a work vehicle that travels while working in a work site (¶ 286 “path search unit 1616 searches for the optimal paths of the combine harvester”), the device comprising: 
one or more processors programmed and/or configured to: 
 calculate a travel route element set, the travel route element set being an aggregate of multiple travel route elements constituting a travel route4Y38973.DOCXPage 4 of 11Application No. 16/306,948Paper Dated: December 16, 2020 In Reply to USPTO Correspondence of September 21, 2020Attorney Docket No. 0388-1808098covering an area to be worked in the work site (¶¶ 118-119 “In a step 230, a three-dimensional meshed data map is determined from the meshed points 24 . . . This three-dimensional meshed data map is defined in Cartesian coordinates (X, Y, Z). The coordinates X, Y of a meshed point correspond to the geographical position of the meshed point (latitude and longitude typically)”), and 
store the travel route element set so as to be capable of readout (¶17 “node information table stored in a path network DB”) (115, FIG. 1 “Map DB”), 
wherein the travel route element set is a mesh line set constituted by mesh  lines that divide the area to be worked into a mesh (¶117 “map is thus built, constituting a matrix of meshed points for mapping the farming plot according to a consistent geometric distribution”) (¶ 114-115 “normal measuring points 31, thus determined, are then optionally projected on a regular -mesh grid . . . being interpolated by linear regression . . . [t]hus a set of meshed points 31' is obtained, regularly distributed according to a predetermined grid over a representation of the plot of land 1, these meshed points representing interpolated measuring points”) (¶¶ 118-119 “In a step 230, a three-dimensional meshed data map is determined from the meshed points 24 . . . This three-dimensional meshed data map is defined in Cartesian coordinates (X, Y, Z). The coordinates X, Y of a meshed point correspond to the geographical position of the meshed point (latitude and longitude typically)”), and a point of intersection between mesh lines (i.e., node A-K, Fig. 2, 6; A-E, FIG. 7, ) serves as a route changeable point where the route of the work vehicle is permitted to be changed such that all parts of work travel required to complete work are not determined in advance (¶114 “the overall travel cost becomes minimum, if a path within each group is changed so that a path that connects between a node C and a node D becomes the optimal path”) (¶ 286 -298  “path search unit 1616 searches for the optimal paths of the combine harvester . . . the optimal path of the material handling machine that passes through the destination points and the junctions is searched for”) (FIG. 18A- 18B) (abstract “the path search unit is configured to: determine destination points on the path network; search for at least one nearest node to each of destination points, search for a second travel path along which the moving object travels by passing through the at least one nearest node and all determines travel points reached by the combine harvester every fixed time interval as the destination points. In order to express the destination points on the path network, nodes may be generated at the destination points and determined as the destination points”) (¶¶ 270-272 “where the destination points arranged in traveling order of the combine harvester are each represented by a destination point k (k=1, 2, 3, . . . ), the server 1601 also generates links from the destination point k to the nearest nodes to a destination point k-1 and a destination point k+1 . . . [b]y the above-mentioned processing, the path network equivalent to that of FIG. 2 according to the first embodiment is generated ”) (FIG. 2 and 6) (¶105 “under a condition that at least one nearest node 201 is included, the path followed by traveling all the destination points within the group with the minimum travel cost is searched for. Accordingly, it is possible to maintain optimality of the travel paths and reduce the calculation amount of the search processing”) (¶  130 “All of the date files constituting a plot are then re-associated”) (¶ 150 “A grid, of predetermined mesh, is applied over the plot of land 1 (see FIG. 7A), and the flows measured inside each cell, the area of which is known, are added together. This method is called "Potential mapping") (¶ 107 “the geographical coordinates of this measuring point are shifted in accordance with the chosen difference, replacing the geographical coordinates of this measuring point by the geographical coordinates of the previous measuring point”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-6, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu in view of U.S. Patent Application Publication No. 20120209512 to Kujirai et al. (“Kujirai”).	
With respect to claims 1 and 7, Hiramatsu discloses an autonomous work vehicle travel system that manages autonomous travel of a work vehicle that travels while working in a work site (¶12 “control section allows the work vehicle to autonomously travel along the route generated by the route generating section”), the system comprising: 
a satellite positioning module that outputs positioning data indicating a vehicle position of the work vehicle (¶84 “the autonomous travel work vehicle 1 receives signals from GPS satellites 37”) (i.e., 37, FIG. 1); and one or more processors programmed and/or configured to set an area to be worked in the work site (¶ 111 “an outer region of a work region HA where work is conducted with the autonomous travel work vehicle 1 and the travel work vehicle 100 or with the autonomous travel work vehicle 1 as illustrated in FIG. 5 is set”); 
calculate a travel route element set, the travel route element set being an aggregate of multiple travel route elements constituting a travel route covering the area to be worked, and store the travel route element set so as to be capable of readout (¶112 “a route R is automatically generated. The route R includes the work route Ra and the travel route Rb. The work route Ra is a route generated in the work region HA”) (claim 1 “a route generating section configured to generate a route of the body part in the travel region, wherein in the travel region stored in the memory section”); 
select, during travel of the work vehicle in a current travel route element2, a next travel route element, which is to be traveled after the travel is completed for the current travel route element, sequentially from the travel route element set (i.e., ¶¶ 217- 218, 211 “first travel end position Gr1 can be 
cause the work vehicle to travel autonomously on the basis of the next travel route element and the vehicle position (claim 1 “control section configured to control travel of the body part and work by the work machine in the travel region . . . control section allows the work vehicle to autonomously travel along the route generated by the route generating section”). 
Under a second interpretation, Haramatsu fails to overtly disclose the limitation “wherein all parts of work travel required to complete work are not determined in advance”, as best understood in view of the 112(b) rejection above. 
However, selecting, during travel of the work vehicle in a current travel route element, a next travel route element, which is to be traveled after the travel is completed for the current travel element wherein all parts of the work travel required to complete work are not determined in advance was known to one of ordinary skill in the art at the time of the effective filing date.  
For example, Kujirai, from the same field of endeavor also discloses an autonomously controlled work vehicle (¶ 286 “path search unit 1616 searches for the optimal paths of the combine harvester’) wherein selecting, during travel of the work vehicle in a current travel route element, a next travel route element, which is to be traveled after the travel is completed for the current travel element (¶117 “map is thus built, constituting a matrix of meshed points for mapping the farming plot according to a consistent geometric distribution”) (¶ 114-115 “normal measuring points 31, thus determined, are then optionally projected on a regular -mesh grid . . . being interpolated by linear regression . . . [t]hus a set of meshed points 31' is obtained, regularly distributed according to a predetermined grid over a representation of the plot of land 1, these meshed points representing interpolated measuring points”) (¶¶ 118-119 “In a step 230, a three-dimensional meshed data map is determined from the meshed points 24 . . . This three-
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the route of Hiramatsu to select, during travel of the work vehicle in a current travel route element, a next travel route element, which is to be traveled after the travel is completed for the current travel element wherein all parts of the work travel required to complete work are not determined in advance, as taught by Kujirai in order to optimize the travel path of the harvest vehicle by taking into consideration the position of other vehicles cooperating in a harvest during work in an efficient manner (Kuraji, ¶11 [with the prior art] “it is not possible to optimize the travel paths of the moving objects that travel along different paths. In other words, an object to be achieved by this invention is to provide a method and a system which are capable of searching for an optimal path for efficiently performing a predetermined task by combining a plurality of moving means in consideration of a plurality of types of moving means in a farm field survey, harvesting work, or the like”).  In addition, by breaking a route into a mesh or grid of points wherein travel decisions can be made at each point allows the work vehicle to optimize a path while traveling (Kuraji, ¶¶10-11 “[the prior art] therefore cannot be applied to a survey task performed in farm fields while traveling between a plurality of destination points . . . object to be achieved by this invention is to provide a method and a system which are capable of searching for an optimal path”) and reduces the number of travel paths to be searched for by limiting computing to the nearest node (Kuraji, ¶12) (Kuraji, ¶ 96 “the nearest node 201 represents the intersection node 201 to which it is possible to travel from the destination point and the intersection node 201 that exhibits the minimum travel cost from the destination point”) (Kuraji, ¶105). In addition, Hiramatsu suggests the route of the work vehicle can be changed at any time (¶¶ 218, 221, 43, 125).  
With respect to claims 2 and 8, Hiramatsu discloses wherein the area setting unit sets an area on an outer peripheral side of the work site circled by the work vehicle as an outer peripheral area, and sets the inner side of the outer peripheral area as the area to be worked (¶ 103 “When new field setting is selected, as illustrated in FIG. 4, the tractor (the autonomous travel work vehicle 1) is positioned at a corner A of four corners in a field H, and a button "measurement start" is touched. Thereafter, the tractor 
	With respect to claim 4, Hiramatsu discloses wherein multiple work vehicles are deployed in the work site, and the route element selecting unit selects the next travel route element from the travel route element set on the basis of the vehicle position of each work vehicle and the state information of each work vehicle (i.e., 1, 100, FIG. 6, 15-17) (¶107 “route generation setting mode, a selection screen for selecting a position at which the travel work vehicle 100 travels relative to the autonomous travel work vehicle 1 is displayed. That is, a positional relationship between the autonomous travel work vehicle 1 and the travel work vehicle 100 is set”) (¶113 “The work route Ra and the travel route Rb are generated for each of the autonomous travel work vehicle 1 and the travel work vehicle 100”). 
	With respect to claim 5, Hiramatsu discloses wherein the travel route element set is a parallel line set constituted by parallel lines that are parallel to each other and divide the area to be worked into rectangular shapes, and movement from one end of one travel route element to one end of another travel route element is executed through U-turn travel by the work vehicle (FIG. 5-6, 11, 14-16). 
	With respect to claim 6, Hiramatsu fails to specifically disclose wherein the travel route element set is a mesh line set constituted by mesh lines that divide the area to be worked into a mesh, and a point of intersection between mesh lines serves as a route changeable point where the route of the work vehicle is permitted to be changed.  However, implementing travel route elements as mesh lines that divide the area to be worked into a mesh, and a point of intersection between mesh lines is set as a route changeable point where the route of the work vehicle is permitted to be changed was known to one of ordinary skill in the art at the time of the effective filing date.  
For example, Kujirai, from the same field of endeavor also discloses an autonomously controlled work vehicle (¶ 286 “path search unit 1616 searches for the optimal paths of the combine harvester’) wherein the travel route element set is a mesh line set constituted by mesh  lines that divide the area to constituting a matrix of meshed points for mapping the farming plot according to a consistent geometric distribution”) (¶ 114-115 “normal measuring points 31, thus determined, are then optionally projected on a regular -mesh grid . . . being interpolated by linear regression . . . [t]hus a set of meshed points 31' is obtained, regularly distributed according to a predetermined grid over a representation of the plot of land 1, these meshed points representing interpolated measuring points”) (¶¶ 118-119 “In a step 230, a three-dimensional meshed data map is determined from the meshed points 24 . . . This three-dimensional meshed data map is defined in Cartesian coordinates (X, Y, Z). The coordinates X, Y of a meshed point correspond to the geographical position of the meshed point (latitude and longitude typically)”), and a point of intersection between mesh lines (i.e., node A-K, Fig. 2, 6; A-E, FIG. 7, ) serves as a route changeable point where the route of the work vehicle is permitted to be changed such that all parts of work travel required to complete work are not determined in advance (¶114 “the overall travel cost becomes minimum, if a path within each group is changed so that a path that connects between a node C and a node D becomes the optimal path”) (¶ 286 -298  “path search unit 1616 searches for the optimal paths of the combine harvester . . . the optimal path of the material handling machine that passes through the destination points and the junctions is searched for”) (FIG. 18A- 18B) (abstract “the path search unit is configured to: determine destination points on the path network; search for at least one nearest node to each of destination points, search for a second travel path along which the moving object travels by passing through the at least one nearest node and all of the at least one destination point, determine the second travel path for which a travel cost is minimum”) (¶238 “When the loading capacity of the combine harvester becomes a predetermined value or larger, reaping work is interrupted, thereby lowering the working efficiency . . . an object of the optimal path search system according to the second embodiment is to optimize the travel paths”) (¶266 “server 1601 determines travel points reached by the combine harvester every fixed time interval as the destination points. In order to express the destination points on the path network, nodes may be generated at the destination points and determined as the destination points”) (¶¶ 270-272 “where the destination points arranged in traveling order of the combine harvester are each represented by a destination point k (k=1, 2, 3, . . . ), the server 1601 also generates links from the destination point k to the nearest nodes to a destination point k-1 and a destination point k+1 . . . [b]y the above-mentioned processing, the path 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the route of Hiramatsu as a mesh line set constituted by mesh lines that divide the area to be worked into a mesh, and a point of intersection between mesh lines serves as a route changeable point where the route of the work vehicle is permitted to be changed, as taught by Kujirai in order to optimize the travel path of the harvest vehicle by taking into consideration the position of other vehicles cooperating in a harvest during work in an efficient manner (Kuraji, ¶11 [with the prior art] “it is not possible to optimize the travel paths of the moving objects that travel along different paths. In other words, an object to be achieved by this invention is to provide a method and a system which are capable of searching for an optimal path for efficiently performing a predetermined task by combining a plurality of moving means in consideration of a plurality of types of moving means in a farm field survey, harvesting work, or the like”).  In addition, by breaking a route into a mesh or grid of points wherein travel decisions can be made at each point allows the work vehicle to optimize a path while traveling (Kuraji, ¶¶10-11 “[the prior art] therefore cannot be applied to a survey task performed in farm fields while traveling between a plurality of destination points . . . object to be achieved by this invention is to provide a method and a system which are capable of searching for an optimal path”) and reduces the number of travel paths to be searched for by limiting computing to the nearest node (Kuraji, ¶12) (Kuraji, ¶ 96 “the nearest node 201 represents the intersection node 201 to which it is possible to travel from the destination point and the intersection node 201 that exhibits the minimum travel cost from the destination 
With respect to claim 9, Hiramatsu discloses a travel route generating device that generates a travel route for a work vehicle that travels while working in a work site, the device comprising: 
a route managing unit that calculates a travel route element set, the travel route element set being an aggregate of multiple travel route elements constituting a travel route covering an area to be worked in the work site, and stores the travel route element set so as to be capable of readout (¶112 “a route R is automatically generated. The route R includes the work route Ra and the travel route Rb. The work route Ra is a route generated in the work region HA”) (claim 1 “a route generating section configured to generate a route of the body part in the travel region, wherein in the travel region stored in the memory section”)
Hiramatsu fails to specify the travel route element set is a mesh line set constituted by mesh lines that divide the area to be worked into a mesh, and a point of intersection between mesh lines is set as a route changeable point where the route of the work vehicle is permitted to be changed and all parts of work travel required to complete work are not determined in advance (as best understood in view of the 112(b) rejection above).  
However, implementing travel route elements as mesh lines that divide the area to be worked into a mesh, and a point of intersection between mesh lines is set as a route changeable point where the route of the work vehicle is permitted to be changed was known to one of ordinary skill in the art at the time of the effective filing date. For example, Kujirai, from the same field of endeavor also discloses an autonomously controlled work vehicle (¶ 286 “path search unit 1616 searches for the optimal paths of the combine harvester’) wherein the travel route element set is a mesh line set constituted by mesh  lines that divide the area to be worked into a mesh (¶117 “map is thus built, constituting a matrix of meshed points for mapping the farming plot according to a consistent geometric distribution”) (¶ 114-115 “normal measuring points 31, thus determined, are then optionally projected on a regular -mesh grid . . . being interpolated by linear regression . . . [t]hus a set of meshed points 31' is obtained, regularly distributed according to a predetermined grid over a representation of the plot of land 1, these meshed points representing interpolated measuring points”) (¶¶ 118-119 “In a step 230, a three-dimensional meshed 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the route of Hiramatsu as a mesh line set constituted by mesh lines that divide the area to be worked into a mesh, and a point of intersection between mesh lines serves as a route changeable point where the route of the work vehicle is permitted to be changed, as taught by Kujirai in order to optimize the travel path of the harvest vehicle by taking into consideration the position of other vehicles cooperating in a harvest during work in an efficient manner (Kuraji, ¶11 [with the prior art] “it is not possible to optimize the travel paths of the moving objects that travel along different paths. In other words, an object to be achieved by this invention is to provide a method and a system which are capable of searching for an optimal path for efficiently performing a predetermined task by combining a plurality of moving means in consideration of a plurality of types of moving means in a farm field survey, harvesting work, or the like”).  In addition, by breaking a route into a mesh or grid of points wherein travel decisions can be made at each point allows the work vehicle to optimize a path while traveling (Kuraji, ¶¶10-11 “[the prior art] therefore cannot be applied to a survey task performed in farm fields while traveling between a plurality of destination points . . . object to be achieved by this invention is to provide a method and a system which are capable of searching for an optimal path”) and reduces the number of travel paths to be searched for by limiting computing to the nearest node (Kuraji, ¶12) (Kuraji, ¶ 96 “the nearest node 201 represents the intersection node 201 to which it is possible to travel from the destination point and the intersection node 201 that exhibits the minimum travel cost from the destination point”) (Kuraji, ¶105). In addition, Hiramatsu suggests the route of the work vehicle can be changed at any time (¶¶ 218, 221, 43, 125).  

Claims 3, 6 and 9-11, 13-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu in view of “A PATH PLANNING AND OBSTACLE AVOIDANCE ALGORITHM FOR AN  
	With respect to claim 3, Hiramatsu discloses a work state evaluating unit that outputs state information found by evaluating a work environment of the work vehicle and provides vehicle movement on the basis of the vehicle position and the state information (¶ 86 “obstacle sensor 41 is provided in the autonomous travel work vehicle 1, and is connected to the control section 30 so that contact with an obstacle can be avoided”). However, Hiramatsu fails to explicitly state that a next travel route element is set on the basis of the vehicle position and the state information. 
Ghangrekar, from the same field of endeavor, discloses path planning of an autonomous vehicle, for example, across an outdoor farming field (FIG. 3-1, p. 23, “filed: any open space . . . farm”) wherein the next travel route element is set on the basis of the vehicle position and the state information, i.e, obstacle detection (FIG. 3.3, scan points 1-36, “obstacle”) (p. 37-41). 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date select a next travel route element on the basis of the vehicle position and the state information, as taught by Ghangrekar in order to provide fine, predictable alternate paths during autonomous travel of a work site in order to avoid obstacles and to anticipate changes in that regularly occur in outdoor environments (abstract, iii “capable of path planning for ATVs in the presence of completely known and newly-discovered obstacles. This algorithm helps the ATV to maneuver in an open field in a specific pattern and avoid the obstacles, if any, along its path”) (p. 8 “outdoors there are more chances that that the environment will change over time”) (p. 8 “Algorithm built should be optimum enough for obstacle avoidance”) while covering an entire work area such as a farming field (1, “this algorithm is that it does not simply create a path between a source to its destination, but it makes sure that the vehicle covers the entire field area when navigating from the source to its destination”). 
With respect to claim 6, Hiramatsu fails to specifically disclose wherein the travel route element set is a mesh line set constituted by mesh lines that divide the area to be worked into a mesh, and a point of intersection between mesh lines serves as a route changeable point where the route of the work vehicle is permitted to be changed.  However, implementing travel route elements as mesh lines that divide the area to be worked into a mesh, and a point of intersection between mesh lines is set as a route 
For example, Ghangrekar discloses path planning of an autonomous vehicle, for example, across an outdoor farming field (FIG. 3-1, p. 23, “filed: any open space . . . farm”) wherein travel route elements comprise a mesh3 line set constituted by mesh lines that divide the area to be worked into a mesh (FIG. 3.1), and a point of intersection between mesh lines serves as a route changeable point where the route of the work vehicle is permitted to be changed (FIG. 3.1 “scan points”) (p. 1, par. 1) (p. 2, par. 2 “data is used to build a virtual map of its surroundings and build a path on the fly as the robot proceeds”) (p. 8 “optimal and robust path planning algorithm for maneuvering of autonomous vehicles in outdoor environment . . . Localize the robot inside the map; The path should be so that the vehicle covers the entire field area; Algorithm built should be optimum enough for obstacle avoidance”) (p. 18, par. 2) (p. 23, a)-d)) (p. 25 “Local path: The sub route other than the main regular path to be followed during navigation. It is created to go around any obstacle”) (FIG. 3-3) (p. 32 “The local path from 14 to 17 consists of scan points 14, 11, 10, 9, 8 and 17. As can be seen from the Figure 3-3, starting from the source, every next point is a reach point of its preceding scan point”). 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to divide the area to be worked disclosed in Hiramatsu into a mesh, and a point of intersection between mesh lines serves as a route changeable point where the route of the work vehicle is permitted to be changed, as taught by Ghangrekar in order to provide fine, predictable alternate paths 
With respect to claim 9, Hiramatsu discloses a travel route generating device that generates a travel route for a work vehicle that travels while working in a work site, the device comprising: 
a route managing unit that calculates a travel route element set, the travel route element set being an aggregate of multiple travel route elements constituting a travel route covering an area to be worked in the work site, and stores the travel route element set so as to be capable of readout (¶112 “a route R is automatically generated. The route R includes the work route Ra and the travel route Rb. The work route Ra is a route generated in the work region HA”) (claim 1 “a route generating section configured to generate a route of the body part in the travel region, wherein in the travel region stored in the memory section”).
Hiramatsu fails to specify the travel route element set is a mesh line set constituted by mesh lines that divide the area to be worked into a mesh, and a point of intersection between mesh lines is set as a route changeable point where the route of the work vehicle is permitted to be changed.  However, implementing travel route elements as mesh lines that divide the area to be worked into a mesh, and a point of intersection between mesh lines is set as a route changeable point where the route of the work vehicle is permitted to be changed and all parts of work travel required to complete work are not determined in advance was known to one of ordinary skill in the art at the time of the effective filing date. 
For example, Ghangrekar discloses path planning of an autonomous vehicle, for example, across an outdoor farming field (FIG. 3-1, p. 23, “filed: any open space . . . farm”) wherein travel route elements comprise a mesh line set constituted by mesh lines that divide the area to be worked into a mesh (FIG. 3.1), and a point of intersection between mesh lines serves as a route changeable point where the route 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to divide the area to be worked disclosed in Hiramatsu into a mesh, and a point of intersection between mesh lines serves as a route changeable point where the route of the work vehicle is permitted to be changed, as taught by Ghangrekar in order to provide fine, predictable alternate paths during autonomous travel of a work site in order to avoid obstacles and to anticipate changes in that regularly occur in outdoor environments (abstract, iii “capable of path planning for ATVs in the presence of completely known and newly-discovered obstacles. This algorithm helps the ATV to maneuver in an open field in a specific pattern and avoid the obstacles, if any, along its path”) (p. 8 “outdoors there are more chances that that the environment will change over time”) (p. 8 “Algorithm built should be optimum enough for obstacle avoidance”) while covering an entire work area such as a farming field (1, “this algorithm is that it does not simply create a path between a source to its destination, but it makes sure that the vehicle covers the entire field area when navigating from the source to its destination”).
	With respect to claim 10, Hiramatsu in view of Ghangrekar disclose wherein both of endpoints of the mesh line are set as route changeable points where the route of the work vehicle is permitted to be changed (Ghangrekar teaches the vehicle route can be changed at any of the scan points of the field, i.e., p. 27-40, FIG. 3-3 – 3-11).  
area to be worked is an N-cornered shape, where N is an integer of 3 or more; the travel route element set is constituted by N line sets, from a first line set to an Nth line set; and each of the line sets includes lines arranged at predetermined intervals, parallel to any one side of the N-cornered shape (Hiramatsu,  FIG. 6 with corners A–D, with 4 line sets R1 – R4 arranged at predetermined intervals parallel to at least one side of the square shape). 
With respect to claim 13, Hiramatsu in view of Ghangrekar disclose the travel route element is defined by positional coordinates of at least two points in the work site, and a route identifier for identifying the travel route element and an attribute value indicating whether the travel route element is untraveled or already traveled are assigned to the travel route element (Hiramatsu, ¶ 217 “autonomous travel work vehicle 1 can specify the travel position V of the travel work vehicle 100, and specify a portion where the vehicle has already passed and a portion where the vehicle is to pass in the travel routes Rb of the travel work vehicle 100 on the headland HB. The travel end position Gr of the autonomous travel work vehicle 1 is not set on the travel route Rb where the travel work vehicle 100 is to travel.”). 
With respect to claim 14, Hiramatsu discloses an autonomous work vehicle travel system that manages autonomous travel of a work vehicle that travels while working in a work site (¶12 “control section allows the work vehicle to autonomously travel along the route generated by the route generating section”), the system comprising: 
a satellite positioning module that outputs positioning data indicating a vehicle position of the work vehicle (¶84 “the autonomous travel work vehicle 1 receives signals from GPS satellites 37”) (i.e., 37, FIG. 1); 
an area setting unit that sets an area to be worked in the work site (¶ 111 “an outer region of a work region HA where work is conducted with the autonomous travel work vehicle 1 and the travel work vehicle 100 or with the autonomous travel work vehicle 1 as illustrated in FIG. 5 is set”); 
a route managing unit that calculates a travel route element set, the travel route element set being an aggregate of multiple travel route elements constituting a travel route covering the area to be worked, and stores the travel route element set so as to be capable of readout (¶112 “a route R is automatically generated. The route R includes the work route Ra and the travel route Rb. The work route 
a route element selecting unit that selects a next travel route element, which is to be traveled, sequentially from the travel route element set (i.e., ¶¶ 217- 218) (¶225 “autonomous travel work vehicle 1 is configured such that the work route generation device 150 sets the travel end position Gr”) (claim 6 “travel region specifying section configured to specify a travel region where the body part travels based on a plurality of selection points selected from the travel trajectory”) (i.e., ¶242 “the travel region where the body part 2 travels based on the plurality of selection points p through u selected from the travel trajectory J”) (Fig. 20-22).
Hiramatsu additionally using state information to provide vehicle movement on the basis of the vehicle position and the state information while the work vehicle is traveling the work site, as a result of evaluating a work environment of the work vehicle (¶ 86 “obstacle sensor 41 is provided in the autonomous travel work vehicle 1, and is connected to the control section 30 so that contact with an obstacle can be avoided”). However, Hiramatsu fails to explicitly state that a next travel route element is set on the basis of the vehicle position and the state information. 
Ghangrekar, from the same field of endeavor, discloses path planning of an autonomous vehicle, for example, across an outdoor farming field (FIG. 3-1, p. 23, “filed: any open space . . . farm”) wherein the next travel route element is set on the basis of the vehicle position and the state information, i.e, obstacle detection (FIG. 3.3, scan points 1-36, “obstacle”) (p. 37-41) wherein all parts of work travel required to complete work are not determined in advance (p. 36-40, i.e., 3.2.2 “The newly-discovered obstacle avoidance logic is same as that for the known obstacles. Only difference is that it is used to create to local path for newly discovered obstacles run time when the newly-discovered obstacles are detected during navigation”).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date select a next travel route element on the basis of the vehicle position and the state information, as taught by Ghangrekar in order to provide fine, predictable alternate paths during autonomous travel of a work site in order to avoid obstacles and to anticipate changes in that regularly 
With respect to claim 17, Hiramatsu in view of Ghangrekar disclose multiple work vehicles are deployed in the work site and the route element selecting unit selects the next travel route element from the travel route element set on the basis of the vehicle position of another work vehicle, included in the state information received from the other work vehicle (Hiramatsu i.e., 1, 100, FIG. 6, 15-17) (Hiramatsu ¶107 “route generation setting mode, a selection screen for selecting a position at which the travel work vehicle 100 travels relative to the autonomous travel work vehicle 1 is displayed. That is, a positional relationship between the autonomous travel work vehicle 1 and the travel work vehicle 100 is set”) (Hiramatsu ¶113 “The work route Ra and the travel route Rb are generated for each of the autonomous travel work vehicle 1 and the travel work vehicle 100”).
With respect to claim 18, Hiramatsu in view of Ghangrekar disclose the travel route element set is a mesh line set constituted by mesh lines that divide the area to be worked into a mesh (Ghangrekar FIG. 3.1), and a point of intersection between mesh lines serves as a route changeable point where the route of the work vehicle is permitted to be changed (Ghangrekar FIG. 3.1 “scan points”) (Ghangrekar p. 1, par. 1) (Ghangrekar p. 2, par. 2 “data is used to build a virtual map of its surroundings and build a path on the fly as the robot proceeds”) (Ghangrekar p. 8 “optimal and robust path planning algorithm for maneuvering of autonomous vehicles in outdoor environment . . . Localize the robot inside the map; The path should be so that the vehicle covers the entire field area; Algorithm built should be optimum enough for obstacle avoidance”) (Ghangrekar p. 18, par. 2) (Ghangrekar p. 23, a)-d)) (Ghangrekar p. 25 “Local path: The sub route other than the main regular path to be followed during navigation. It is created to go around any obstacle”) (Ghangrekar FIG. 3-3) (Ghangrekar p. 32 “The local path from 14 to 17 consists of scan points 
	With respect to claim 19, Hiramatsu in view of Ghangrekar disclose the travel route element set is a parallel line set constituted by parallel lines that are parallel to each other and divide the area to be worked into rectangular shapes, (Ghangrekar FIG. 3.1 “scan points”) (Ghangrekar p. 1, par. 1) (Ghangrekar p. 2, par. 2 “data is used to build a virtual map of its surroundings and build a path on the fly as the robot proceeds”) (Ghangrekar p. 8 “optimal and robust path planning algorithm for maneuvering of autonomous vehicles in outdoor environment . . . Localize the robot inside the map; The path should be so that the vehicle covers the entire field area; Algorithm built should be optimum enough for obstacle avoidance”) (Ghangrekar p. 18, par. 2) (Ghangrekar p. 23, a)-d)) (Ghangrekar p. 25 “Local path: The sub route other than the main regular path to be followed during navigation. It is created to go around any obstacle”) (Ghangrekar FIG. 3-3) (Ghangrekar p. 32 “The local path from 14 to 17 consists of scan points 14, 11, 10, 9, 8 and 17. As can be seen from the Figure 3-3, starting from the source, every next point is a reach point of its preceding scan point”) and movement from one end of one travel route element to one end of another travel route element is executed through U-turn travel by the work vehicle (Hiramatsu ¶289 “autonomous travel work vehicle 1 can turn on the travel route Rb with a margin without the necessity for a steep turn”).  


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu in view of Kujirai Ghangrekar and further in view of U.S. Patent Application Publication No. 2016/0174453 to Matsuzki et al. (“Matsuzaki”)
With respect to claim 12, Hiramatsu in view of Ghangrekar disclose the area to be worked is a quadrangle (Hiramatsu, FIG. 4) (Hiramatsu, ¶103, any field shape can be created, i.e., “specify a field shape”); and the travel route element set is constituted by a first line set arranged at predetermined intervals and parallel to a first side of the quadrangle (Hiramatsu, FIG. 5).  Hiramatsu in view of Ghangrekar fail to disclose additional line sets arranged at predetermined intervals for additional sides of the quadrangle.  However, implementing additional line sets along sides of a shape was known to one of 
	In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a set of travel lines parallel to the sides of the quadrangle shaped field in Hiramatsu in view of Ghangrekar since there are a finite number of travel line possibilities to cover an entire field of a given shape and a finite number of predictable potential solutions (i.e. concentric field shaped lines, only rows, only columns, rows and columns, etc.) to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. 
	Furthermore, for any given shape field to be covered, selecting a particular set of travel lines to cover the field was a well-known design choice to one of ordinary skill in the art at the effective filing date, since it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and MPEP 2144.04 IV, B.  In addition, the Specification does not disclose that four travel line sets parallel to the sides of a given shape serves any particular advantage or purpose over travel line sets parallel to less than 4 sides of a given shape, as disclosed by Hiramatsu in view of Ghangrekar.  Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have a design consideration within the skill of the art.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

15 is rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu in view of Ghangrekar and further in view of U.S. Patent Application Publication No. 2007/0135190 to Diekhans et al. (“Diekhans”)
With respect to claim 15, Hiramatsu in view of Ghangrekar disclose the work vehicle is a harvester that harvests a crop while traveling and stores the crop in a harvested crop tank (¶61 “The work vehicles are not limited to tractors, and may be combine harvesters or other machines”) (¶277 “region is set for each of two types of crops (a crop SX and a crop SY)”). 
However, Hiramatsu in view of Ghangrekar fail to specifically disclose the remaining limitations of claim 15. 
Diekhans, from the same field of endeavor, discloses the state information includes an unload request for unloading the harvested crop from the harvested crop tank (¶10 “the inventive route planning system when the information which is generated by the evaluation unit and is used to reconcile the crop material quantity includes the expected crop material yields and/or the expected unloading point and/or an unloading point in time and/or a remaining distance at which the crop material quantity will be unloaded from the crop material storage unit”); and 
in response to the unload request, the route element selecting unit selects, from the travel route element set, a travel route element for guiding the work vehicle to a harvested crop unloading parking position (¶ 11 “determination of the current grain tank fill level and forecasting of the geographic position of an unloading point in a route planning system with consideration for at least one field-specific parameter . . . the unloading process can take place while the combine harvester is being driven, and, when the unloading vehicle is stationary, its position can be selected such that the combine harvester has quick access to the unloading vehicle with a minimum of steering maneuver”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the autonomous travel route system disclosed by Hiramatsu in view of Ghangrekar to include the route planning for unloading requests as disclosed by Diekhans in order improve the comprehensiveness and efficiency of the crop collection process (Diekhans, ¶8) and to minimize unloading and standstill times (Diekhans, ¶ 10).  

16 is rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu in view of Ghangrekar and further in view of U.S. Patent Application Publication No. 20170177002 to Ogura et al. (“Ogura”)
	With respect to claim 16, Hiramatsu in view of Ghangrekar fail to disclose the state information includes a refueling request to the work vehicle; and in response to the refueling request, the route element selecting unit selects, from the travel route element set, a travel route element for guiding the work vehicle to a refueling parking position. 
	Ogura, from the same field of endeavor, discloses an autonomous travel work vehicle (abstract “autonomous travel work vehicle (1), which is provided with a position calculation means that measures the device body position by means of a satellite positioning system”) wherein the state information includes a refueling request to the work vehicle and in response to the refueling request, the route element selecting unit selects, from the travel route element set, a travel route element for guiding the work vehicle to a refueling parking position (¶15 “the controller is connected to a level sensor provided in a fuel tank and controls the vehicle to stop traveling when a remaining amount of fuel is not more than a preset value”) (¶ 111 “control the autonomous travel work vehicle 1 to automatically move to the restart position when it has moved elsewhere for replenishment of fuel”) (claim 5 “controller being connected to a level sensor provided in a fuel tank and controlling the autonomous travel work vehicle to stop traveling when a remaining amount of fuel is not more than a preset value”). 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the above cited details of Ogura in the system of Hiramatsu in view of Ghangrekar in order to prevent work vehicle stalling and coordinating refueling to result in a more efficient harvesting process. 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendment. However, at least one argument remains relevant to the current rejection. 

However, Hiramatsu discloses the limitation “wherein all parts of work travel required to complete work are not determined in advance”, as best understood in view of the 112(b) rejection above, includes changing direction (Spec. ¶17 “encompass[es] travel executed to change directions midway through the work”);  all autonomous travel (Spec. ¶ 179 “autonomous travel (work travel)”), peripheral travel outside of the work area (Spec. i.e., FIG. 31 peripheral/ area to be worked) (Spec. ¶ 175, “autonomous travel (work travel executed during the peripheral travel)”), stopping, parking, or unloading a harvester (claims 14 and 15), movement for refueling (claims 14 and 16), travel based on “vehicle position of another work vehicle” (claims 14 and 17) travel based on commands from a person, Mechanical factors such as refueling and unloading harvested crops, environmental factors such as changes in weather, human requests such as unanticipated commands to suspend the work, positional relationships and so on between the work vehicles (listed in Spec. ¶ 31), and obstacle avoidance (Spec. ¶140). Accordingly, Hiramatsu discloses “wherein all parts of work travel required to complete work are not determined in advance” (¶ 86 “obstacle sensor 41 is provided in the autonomous travel work vehicle 1, and is connected to the control section 30 so that contact with an obstacle can be avoided”) (¶¶ 85; 218 “The autonomous travel work vehicle 1 can be configured to update, in real time . . . and to change the travel end position Gr of the autonomous travel work vehicle 1 in accordance with the progress of the travel work vehicle 100 at any time”; 219; 221 “a work delay of the travel work vehicle 100 can be determined, the autonomous travel work vehicle 1 may be configured to change, if the travel work vehicle 100 detects a work delay”; 125 “travel end position Gr can be automatically updated in the middle of work by the work route generation device 150 in consideration of a travel position of the travel work vehicle 100, or alternatively, an operator can modify the setting as appropriate in the middle of work”).

With respect to Ghangrekar, applicant only provides a conclusory assertion “It is noted that in Ghangrekar, when an obstacle is newly found, the path is modified or rerouted (page 22, 4th line from the bottom to the last line; and Figs. 3-11). Regardless, Ghangrekar determines all parts of work travel from the source to the destination in advance”.  However, Applicants admission alone proves that the combined teachings of Hiramatsu and Ghangrekar “does not determine all parts of work travel from the source to the destination in advance” since rerouting for obstacles during work travel is not determined in advance. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The limitation “select, during travel of the work vehicle in a current travel route element” includes following a predetermined route set in advance (Spec. ¶90 “when the route element selecting
        unit 63 selects the next travel route element, which is the next travel route element to be traveled in sequence, can be divided into static rules, which are set in advance before work travel”)
        2 The limitation “select, during travel of the work vehicle in a current travel route element” includes following a predetermined route set in advance (Spec. ¶90 “when the route element selecting
        unit 63 selects the next travel route element, which is the next travel route element to be traveled in sequence, can be divided into static rules, which are set in advance before work travel”
        3   Although the term “mesh” is not provided with a limiting definition in the specification, it is characterized as a “shape” and also described in terms of functionality in some embodiments. The plain ordinary meaning of “mesh” is considered in this case to be intersecting potential travel paths.  See Collins dictionary, definition 1 for “mesh” (“intersecting strands”), available at: https://bit.ly/2Fre984; see also Published Specification ¶21 (“a mesh pattern constituted by diagonal lines”); ¶23 (“mesh lines serving as travel route elements that form a base, which enables zigzag travel and spiral travel”); ¶ 33 (“calculation for finding the mesh line set constituted by the mesh lines, and ultimately the generation of the travel route element set, it is preferable that the area to be worked have a simple geometric shape”); ¶78 (“curved mesh lines”); ¶ 89 (“multiple mesh lines extending in the vertical and horizontal directions . . . the end points of the mesh lines function as nodes and the sides of each mesh segmented by the mesh lines function as links, enabling travel having a high level of freedom”); ¶103 (“points of intersection between and endpoints of the mesh lines”); ¶103 (“the points of intersection between and the endpoints of the mesh lines function as the route changeable points that permit the harvester 1 to change its route.”); ¶123 (“mesh shape”); ¶205 (“a mesh shaped straight line set”); ¶ 211 (“the "mesh lines" according to the present invention need not be straight lines . . . FIG. 33, the mesh lines in the horizontal direction with respect to the diagram are straight lines, whereas the mesh lines in the vertical direction with respect to the diagram are curved”)